12. Arctic Governance (vote)
- Before the vote on Amendment 1:
Mr President, as an oral amendment I would like to propose that the protection of biodiversity in our amendment would be an addition to the original text of the paragraph. So, no deletion: just an addition.
(Parliament agreed to accept the oral amendment, but subsequently rejected the amended amendment)
- Before the vote on recital D:
Mr President, people should have details of this oral amendment. It is to make clear why the United Nations Convention on the Law of the Sea is not sufficient on its own to deal with the Arctic. So it adds the words to Recital D: 'and which was not formulated with specific regard to the current circumstances of climate change and the unique consequences of melting ice in the Arctic Seas'.
(Parliament agreed to accept the oral amendment)
- Before the vote on recital F:
Mr President, it is exactly the same subject and it is to add to the words in Recital F: 'whereas the Arctic region is currently not governed by any specifically formulated multilateral norms and regulations'.
(Parliament agreed to accept the oral amendment)